EXECUTIVE CONSULTING AGREEMENT

THIS AGREEMENT

takes effect on April 17, 2008.





B E T W E E N:

Aurelio Resource Corporation

, a company continued under the laws of Nevada and having its registered office
at Suite 200, 5554 South Prince Street, Littleton, Colorado 80120.



(herein called the "Company")

OF THE FIRST PART

Robert R. Gilmore

, an independent businessman with offices located at 735 Leyden Street, Denver
Colorado 80206.



(herein called the "Executive")

OF THE SECOND PART

WHEREAS:

The Company carries on the business of the acquisition, exploration and
development of mineral properties (the "Company's Business");

The Executive has extensive experience in mineral exploration and development
and in mining operations; and

The Company is desirous of retaining the Executive which will cause the
Executive to provide professional and technical consulting services as a
consultant to the Company on the terms, conditions and covenants of this
Agreement.



NOW THEREFORE

, in consideration of the mutual covenants herein contained and other good and
valuable considerations (the receipt and sufficiency whereof are hereby
acknowledged), the Company and the Executive hereby agree as follows:



Subject always to the general control and direction of the President and Chief
Executive Officer (the "CEO"), the Company hereby retains the Executive as a
consultant and the Executive hereby agrees to provide Consulting Services (as
defined in paragraph 2 below) in respect of the Company's Business activities in
Colorado, Arizona, Nevada and/or Mexico. Executive hereby agrees that it will
provide the requested Consulting Services.

The Executive shall use his reasonable best efforts to provide Consulting
Services (as defined below) to the Company and its subsidiaries in connection
with the Company's business in our claim areas and when reasonably requested by
the Company, provided that the duties requested by the Company shall be
commensurate with the experience and the expertise of the Executive. Without
restricting the generality of the foregoing, the Executive shall provide the
following services to the Company during the duration of this Agreement as and
when requested by the Company (the "Consulting Services"):

a. to act as Chief Financial Officer and as Treasurer of the Company;

b. to provide assistance and guidance to the Company and its subsidiaries in the
acquisition, development and operations of mineral properties, prospects and
projects;

c. to contact and negotiate with owners of existing properties of the Company as
may be required by the Company and with owners of other suitable mineral
properties for potential acquisition by the Company and its subsidiaries; and,

d. to provide other, mutually agreed services.

The Executive shall use his best efforts in the performance of his duties as may
be reasonably requested by the Company from time to time, and exercise his
powers and discharge his duties honestly, in good faith and in the best interest
of the Company and to exercise the degree of care, diligence and skill that a
reasonably prudent person would exercise in comparable circumstances in the
promotion of the best interests of the Company.

The Executive shall be required to devote at least 5 hours per week of his time
attention and ability to the business affairs of the Company and shall, subject
to the provisions of paragraphs 12, 13 and 14 hereof, be entitled to engage in
other business activities, provided that the Executive shall use his reasonable
best efforts to devote his time to the Company to carry out his obligations
hereunder.

The Executive shall be responsible to and report to the CEO of the Company, and
to other personnel as may be directed by the CEO or the Board.

The Company shall provide the Executive with access to and copies of information
that the Executive may reasonably require to provide the Consulting Services
hereunder.

The Company shall pay the Executive a consulting fee (the "Consulting Fee") in
the amount of five thousand dollars ($5,000) per month for Consulting Services
rendered to the Company as and when deemed appropriate between the Executive and
the Company, and an additional five thousand dollars ($5,000) per month payable
in Common Stock of the Company from the Company's Stock Compensation Plan.

8. Where this Agreement is terminated by the Company prior to its expiration
date (unless said termination is due to cause as defined herein), the Company
shall forthwith pay to the Executive as liquidated damages an amount equal to
the balance of the Consulting Fees due for the term of this Agreement.

9. The Company shall pay the Executive, as the case may be, for legitimate and,
as practical, provable expenses the Executive incurs with respect to the
Company's business (collectively the "Ordinary Expenses") provided that any
single expense exceeding $2,000 (an "Extraordinary Expense") must be
pre-approved by the CEO or the Board prior to incurring such expense for Company
business.

10. The Executive shall invoice the Company monthly in an amount equal to the
Consulting Fee and the Ordinary Expenses and Extraordinary Expenses, if any and
as the case may be, owing to the Executive. The invoices shall be accompanied by
a daily record of principal services and activities described in reasonable
detail along with receipts for all expenses. Each invoice shall be due and
payable by the Company within thirty (30) days after the invoice is received by
the Company, subject to review and approval by the Company.

11. As further consideration for the Consulting Services, the Executive shall
immediately be granted two hundred fifty thousand (250,000) options to purchase
common shares of the Company at today's closing stock price (the "Options"),
subject to regulatory approvals and on the terms of a stock option agreement and
the Company's Stock Option Plan.

12. The Executive acknowledges that the Company's business is extremely
competitive and that disclosure of any information about the business,
properties, prospects or financial affairs of the Company would place the
Company at a competitive disadvantage. The Executive shall use reasonable effort
to preserve and protect the confidential nature of any information concerning
the business, properties, prospects or financial affairs of the Company or any
of its dealings, transactions or affairs which may be disclosed to the Executive
by the employees, officers or agents of the Company during the duration of this
Agreement or information obtained from or in connection with services provided
to the Company by the Executive hereunder. Without restricting the generality of
the foregoing, the Executive shall not:

a. disclose any of the aforesaid information to third parties during the
duration of this Agreement and for a period of two (2) years after the
termination of this Agreement without the prior written consent of the Company,
provided that such consent shall not be required where the information is
disclosed:

to the employees of the Executive and the Consultant Company to enable such
persons to assist the Executive in providing the Consulting Services to the
Company;

to the employees, officers or agents of the Company or such other persons as the
directors of the Company may designate; or

pursuant to any law, statute, regulation, ordinance or administrative,
regulatory or judicial order; or

use any of the aforesaid information for his own purpose or benefit or to the
detriment or intended or probable detriment of the Company.

The foregoing covenants of the Executive shall not apply to any information
which:

through no act or omission of the Executive becomes generally known or part of
the public domain;

is furnished to others by the Company without restriction on disclosure; or

is lawfully furnished to the Executive by a third party without breach of any
existing or future restriction on disclosure owed to the Company.

13. In consideration of the covenants of the Company herein contained, the
Executive hereby covenant and agree with the Company that:

a. the Executive shall not, during the duration of this Agreement introduce to
any other party any interest in another mineral property (the "Property
Interest") that the Executive have introduced to the Company until the Company
has advised the Executive in writing that it is no longer interested in such
Property Interest, provided that the Company must advise the Executive whether
or not it is interested in such Property Interest within sixty (60) days
following the date that the Executive introduces such Property Interest to the
Company or the Company will be deemed not to be interested in such Property
Interest;

b. the Executive shall not, and for a period of two (2) years after the
termination of this Agreement, for any reason, directly or indirectly, as a
shareholder, employer or partner or through the medium of any firm, corporation
or other entity or in any capacity whatsoever either alone or in conjunction
with any individual, firm, corporation, association or other entity:

solicit or attempt to solicit any employee of the Company away from the Company;
or,

acquire or attempt to acquire any interest in any mineral property within 5
kilometres of any existing properties of the Company or any of its subsidiaries
or properties that the Company or any of its subsidiaries currently hold an
interest or in respect of which the Company or its subsidiaries are currently in
the process of negotiating an interest.

c. if any provision of this paragraph 13 is determined to be void or
unenforceable in whole or in part, it shall be deemed not to affect or impair
the validity of any other covenant or provision and the foregoing subparagraphs
are declared to be separate and distinct covenants, the Executive hereby
acknowledge and agree that the restrictions contained herein are reasonable,
valid and commensurate with the protection of the legitimate interests of the
Company and hereby waiving all defence to the strict enforcement of the
provisions of this paragraph 13 by the Company and agreeing that the provisions
of this paragraph 13 shall subsist even if this Agreement or any part hereof or
the engagement of the Executive by the Company shall be terminated for any
reason whatsoever and is severable for such purpose; and

d. notwithstanding anything herein contained, should any part of the provisions
of this paragraph 13 be held to be void or unenforceable by a court of competent
jurisdiction, such part may be severed and replaced by the widest term that
would not be held to be void or unenforceable.

14. Nothing contained in this Agreement shall be construed to prevent the
Executive from:

a. acting as a member of the board of directors of any other corporation and
from receiving compensation therefrom;

b. making investments in any business, whether as a shareholder or otherwise;
or,

c. engaging in other business activities;

provided only that such service as a director, investments, and other business
activities do not unreasonably interfere with the Executive's performance of the
Consulting Services hereunder.

15. This Agreement shall be deemed to commence on April 17, 2008 (the "Start
Date) shall continue (subject to the powers of termination hereinafter
contained) until the end of the last day of April, 2009 (the "Termination
Date"). This Agreement may be renewed on an annual basis by mutual agreement of
the parties. For purposes of greater clarity, subject to mutual written
agreement to the contrary, this Agreement will automatically terminate on the
Termination Date.

16. The Company may immediately terminate this Agreement without notice to the
Executive where either the Executive or the Consultant Company is in material
default of this Agreement. If this Agreement is terminated under this paragraph
16, the Executive shall be entitled to receive from the Company and the Company
shall pay to the Executive the accrued and unpaid Consulting Fees owing to the
Executive, and shall pay all reimbursable Ordinary Expenses and Extraordinary
Expenses owing to the Executive up to the date of termination.

17. The Company may terminate this Agreement for cause upon five (5) days
written notice of termination to the Executive in accordance with paragraph 28
herein, provided that the effect of such termination shall be without prejudice
to any obligation owing by one party to the other in accordance with this
Agreement which shall have accrued and be owing prior thereto. For greater
clarity, paragraphs 13 and 14 shall survive any termination of this Agreement.
For the purposes of this paragraph, "cause" shall mean any of the following: (i)
Executive's conviction of any felony crime or any crime or offense involving
moral turpitude; (ii) Executive's conviction of any crime involving fraud or
embezzlement; (iii) Executive's making of a willful misrepresentation or
omission, any of which might reasonably be expected to materially adversely
affect the business, operations, conditions, or prospects of the Company; or
(iv) Executive's material violation of any non-competition, intellectual
property or confidentiality agreement with the Company; or of any applicable
code of conduct, including without limitation any covenants set forth in this
Agreement.

18. Upon termination the Executive shall forthwith deliver to the Company all
papers, reports, drawings, technical data and other material in which the
Company has exclusive rights by virtue hereof or concerning any business done by
the Executive on behalf of the Company.

19. This Agreement is not assignable by the Executive without the Company first
consenting in writing to such assignment, but, the Company may, without the
consent of the Executive, assign this agreement to any corporation which
acquires substantially all of the undertaking, property and assets of the
Company, whether by way of reconstruction, reorganization, consolidation,
amalgamation, merger, transfer, sale or otherwise, provided that the Company
shall give notice thereof to the Executive in accordance with paragraph 28
herein and the successor corporation shall assume the obligations of the Company
contained herein. Notwithstanding any such assignment by the Company, the
Company shall continue to be liable as a principal obligor to the Executive and
the Executive may at their election enforce their rights hereunder, and any
remedies sought or taken in respect thereof, directly against the Company
without first exhausting his remedies against any such assignee.

20. In the event of a breach or a threatened breach of, or a default or a
threatened default under, any of the terms of this Agreement by either party,
the parties acknowledge and agree that such breach, threatened breach, default
or threatened default, as the case may be, shall cause irreparable harm to the
injured party and the injured party shall be entitled to an injunction
restraining such breach, threatened breach, default or threatened default, as
the case may be, without showing or proving any actual damage. The right to an
injunction shall be cumulative and in addition to whatever other remedies the
injured party may have under this Agreement, at law or in equity.

21. No delay or failure on the part of any party hereto in exercising any rights
under this Agreement, and no partial or single exercise of such rights shall
constitute a waiver of such rights or of any other rights under this Agreement.

22. Neither party shall be considered in default in the performance of its
obligations under this Agreement to the extent that the performance of such
obligations is delayed, hindered or prevented by causes beyond the reasonable
control of the party, including but not limited to Acts of God, natural
calamities, declared or undeclared blockades, hostilities, legal or illegal
acts, omissions or decrees of government, epidemics, delays or interruptions in
transportation, disruption of communications, strikes, riots, lock outs, or
rebellions. A party claiming force majeure shall promptly notify the other party
of the nature and extent of any force majeure claimed, and of the steps, if any,
such party is taking to overcome any consequent delay.

23. All questions concerning the construction, enforcement, validity and
operation of this Agreement shall be governed by the laws in force from time to
time in the State of Colorado. The courts of the State of Colorado shall have
jurisdiction (but not exclusive jurisdiction) to hear and determine all
questions relating to this Agreement and the parties hereto attorn to the
jurisdiction of the said courts.

24. This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

25. This Agreement contains the entire agreement between the parties hereto and
supersedes all previous agreements, correspondence, negotiation, understandings,
representations, and warranties and agreements in respect of the subject matter
hereof.

26. No modification of this Agreement shall be binding upon the parties unless
the same is made in writing and signed by both parties.

27. Time shall be of the essence of this Agreement.

28. Any notice required to be given pursuant to this Agreement may be given by
first class registered postage fully prepaid, telecopy or personal delivery to
the party to receive same at the address of such party hereinbefore set out or
such other address as that party may designate by notice under this Agreement.
Any notice sent by telecopy or delivered personally shall be deemed to be
received by and given to the addressee on the day of delivery. Any notice mailed
as aforesaid shall be deemed to have been received by and given to the addressee
on the seventh Business Day following the date of mailing except in the event of
a disruption of postal service, in which event notice shall only be delivered
personally. "Business Day" means any day except a Saturday, Sunday or any day on
which banking institutions are authorized or required by law to close for
business in the State of Colorado of the USA.

29. This Agreement and any amendments thereto may be executed in several
counterparts, each of which so executed shall be deemed to be an original (and
each signed copy sent by electronic facsimile transmission shall be deemed to be
an original), and such counterparts together shall constitute but one and the
same instrument.

30. The Executive acknowledges that:

a. he has read and understood this agreement; and

b. has obtained or had the opportunity to obtain independent legal advice in
connection with this agreement and the provisions hereof.

31. This Agreement may be subject to regulatory approval and/or disclosure
through EDGAR filings.

IN WITNESS WHEREOF

the parties hereto have executed this agreement as of the 17 day of April, 2008.




AURELIO RESOURCE CORP.





Per: /s/ Stephen B. Doppler
President & CEO

 

Robert R. Gilmore



Per: /s/ Robert R. Gilmore

